Citation Nr: 1738563	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral arthritis of the knees.

2. Entitlement to service connection for bilateral arthritis of the hands.

3. Entitlement to service connection for a neck disability to include degenerative disc disease and/or arthritis of the cervical spine.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from October 1962 to February 1966, February 1997 to June 1997, and September 2001 to May 2003. The Veteran deployed multiple times during his active service, which includes but is not limited to service in southwest Asia. He was awarded the Bronze Service Star, Humanitarian Service Medal, Air Force Commendation Medal, Meritorious Service Medal, Southwest Asia Service Medal, Kuwait Liberation Medal - Saudi Arabia, and the Air Force Outstanding Unit Award with Valor, among many other service awards and medals for his exemplary service.

These matters come to the Board of Veteran's Appeals (Board) on appeal from  September 2010 and May 2014 rating decisions issued by Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2017, the Veteran testified at a Travel Board hearing held by the undersigned judge at the RO. A transcript of the hearing is associated with the record. 

The claim for entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ) and addressed in the REMAND portion of the decision below.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran's bilateral arthritis of the knees is etiologically attributable to his active service. 

2. The Veteran's bilateral arthritis of the hands is etiologically attributable to his active service. 

3. The Veteran's neck disability is etiologically attributable to his active service. 

4. The Veteran's tinnitus is etiologically attributable to his active service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral arthritis of the knees have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309 (2016).

2. The criteria for service connection for bilateral arthritis of the hands have been met. 38 § U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309 (2016).

3. The criteria for service connection for a neck disability has been met. 38 § U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309 (2016).

4. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Governing law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relation i.e. a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of a chronic disease in service, there is required to be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year from the day of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

II. Merits of the Case

A. Service connection - arthritic conditions (bilateral knees, bilateral hands, and neck)

The Board finds that the evidence of record supports a grant of service connection for bilateral arthritis of the knees, bilateral arthritis of the hands, and the Veteran's neck disability to include degenerative disc disease and/or arthritis of the spine (hereinafter collectively referred to as the Veteran's arthritic disabilities). 

The Veteran contends that his aforementioned arthritic disabilities are related to his time in active service. Specifically, he asserts that his service which includes thousands of flying hours, hundreds of which were combat-related time, as well as his responsibilities related to heavy duty weaponry on service planes placed extreme demands on his human skeletal system causing his arthritic disabilities. 

The Board notes that the record contains both unfavorable and favorable evidence regarding the questions of whether the Veteran's arthritic disabilities are related to his active service. At a September 2010 VA examination, the examiner opined that the Veteran's bilateral hand osteoarthritis was "consistent with natural aging" and not "caused by or related to military service." Further, the Veteran's first separation examination in 1966 notes no abnormalities. The September 2010 examiner did not provide an etiological opinion with respect to the Veteran's knees and neck.

In support of his claim, the Veteran has submitted a July 2017 private opinion. The private provider detailed the Veteran's history of heavy weaponry use, the flight hours during the Veteran's active duty and reserve service, and opined that the Veteran's osteoarthritis of his neck, hands, and knees, are "more likely caused by, or a result of his service-related exposures and injuries." The examiner explained the Veteran has "no other known risk factors or exposures that would have precipitated his current conditions." The private provider reviewed treatment records for the Veteran as well as interviewing and examining the Veteran. 

Although the private examiner included the Veteran's reserve service along with his active service as a basis for his rationale, the Board finds that the July 2017 private opinion of record is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board finds that the private opinion is competent, credible, and persuasive and assigns it high probative weight. 

Thus, upon consideration of the foregoing, the Board concludes that the weight of the evidence supports the criteria for service connection for bilateral arthritis of the knees, bilateral arthritis of the hands, and for a neck disability to include degenerative disc disease and arthritis. 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309 (2016). To this extent, the claims are granted.


B. Service connection - tinnitus 

The Board finds that the evidence of record supports a grant of service connection for tinnitus.

The Veteran contends that his current tinnitus is related to his time in active service. Specifically, he asserts that he was a primary crew member of several aircraft which have a high level of ambient noise. Further, the Veteran was exposed to loud noises due to multiple weapons systems used during his active service and that his tinnitus had its onset as early as the 1980s. The Board finds that the Veteran's statements are competent and credible and his reported noise exposure is consistent with the circumstances of his military service.

The Board notes that the record contains somewhat conflicting evidence regarding the questions of whether the Veteran's tinnitus is related to his active service. At a September 2010 VA examination, the Veteran reported that his tinnitus had its onset in the 1980s, and gradually worsened. The examiner noted a diagnosis of constant bilateral tinnitus, but indicated that he could not provide an opinion as to etiology without resorting to speculation. 

In support of his claim, the Veteran has submitted a July 2017 private opinion. The private provider detailed the Veteran's history of severe noise exposure and opined that the Veteran's tinnitus was "most likely caused by, or a result of his service-related exposures."  The examiner explained the Veteran has "no other known risk factors or exposures that would have precipitated his current conditions." The private provider reviewed treatment records for the Veteran as well as interviewing and examining the Veteran.  The Board finds that the July 2017 private opinion of record is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached. Barr, 21 Vet. App. at 303; Stefl, 21 Vet. App. at 120; Nieves-Rodriguez, 22 Vet. App. at 295. The Board finds that the private opinion is competent, credible, and persuasive and assigns it high probative weight.
Additionally, the Veteran has been consistent with regard to the onset of his tinnitus. Tinnitus is a diagnosis capable of lay observation. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). While the Board acknowledges that the Veteran was not on a period of active duty in the 1980s, he had subsequent periods of active service that involved severe noise exposure and he has reported that the tinnitus gradually became worse. 

Thus, upon consideration of the foregoing, the Board concludes that the weight of the evidence supports the criteria for service connection for tinnitus. 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016). To this extent, the claim is granted.


ORDER

Entitlement to service connection for bilateral arthritis of the knees is granted.

Entitlement to service connection for bilateral arthritis of the hands is granted.

Entitlement to service connection for degenerative disc disease of the cervical spine is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is needed before the Veteran's claim for entitlement to service connection for sleep apnea can be decided. 

The Veteran contends that his sleep apnea manifested during military service but went undiagnosed. Here, the Veteran has submitted buddy statements related to symptomatology of sleep apnea during his active service. Specifically, the lay statements note that the Veteran had symptoms of loud snoring, restless sleep, and grinding his teeth in his sleep. The Veteran also testified at his April 2017 Board hearing that the symptomatology of his sleep apnea began in the 1970s or 1980s and continues to the present day. The Veteran has not been afforded a VA examination to determine the etiology of his sleep apnea disability, and no other opinion has been submitted related to the issue of nexus. 

Therefore, the Board finds that a VA examination is needed to fully address the Veteran's contentions. Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016); see also Mclendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed sleep apnea disability. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and all lay statements of record. 

It should be noted that the Veteran, and other lay persons, are competent to attest to factual matters of which they had first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, or other lay persons, the examiner should provide a fully reasoned explanation. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service.

The examiner's opinion should also specifically address whether it is at least as likely as not (probability of 50 percent or greater) that symptoms in service represented the onset of sleep apnea which was not diagnosed until a later date.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Thereafter, review the record and readjudicate this pending claim. If the benefit sought on appeal remains denied, issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


